Exhibit 10.1


ADIENT US LLC
RETIREMENT RESTORATION PLAN


As Amended and Restated Effective January 1, 2017


ARTICLE 1.
PURPOSE AND DURATION


Section 1.1. Purpose. The purpose of this Retirement Restoration Plan is to (a)
provide retirement benefits to certain participants in the Company’s savings
plans, including those whose benefits under said plans are limited by reason of
Code Section 401(a)(17), and/or by reason of the election of such employees to
defer income or reduce compensation pursuant to this Plan or to defer annual
incentive payments pursuant to the Adient US LLC Executive Deferred Compensation
Plan, and (b) govern the treatment of certain liabilities transferred from the
Johnson Controls Retirement Restoration Plan to this Plan with respect to those
Company employees who had account balances or deferral elections in effect under
such plan immediately prior to the Effective Date.


This Plan is completely separate from the tax-qualified plans maintained by the
Company and is not funded or qualified for special tax treatment under the Code.
The Plan is intended to be an unfunded plan covering a select group of
management and highly compensated employees for purposes of ERISA.


Section 1.2. Duration of the Plan. The Plan is effective on the Effective Date.
The Plan shall remain in effect until terminated pursuant to Article 8.


ARTICLE 2.
DEFINITIONS AND CONSTRUCTION


Section 2.1 Definitions. Wherever used in the Plan, the following terms shall
have the meanings set forth below and, where the meaning is intended, the
initial letter of the word is capitalized:


(a)    “Account” means the record keeping account or accounts maintained to
record the interest of each Participant under the Plan. An Account is
established for record keeping purposes only and not to reflect the physical
segregation of assets on the Participant’s behalf, and may consist of such
subaccounts or balances as the Administrator may determine to be necessary or
appropriate. Effective on the Effective Date, each Participant shall have a
beginning Account balance equal to the balance credited to a Participant under
the Prior Plan as of immediately prior to the Effective Date.


(b)    “Administrator” means the Employee Benefits Policy Committee of Adient
plc.


(c)    “Affiliate” means each entity that is required to be included in the
Company’s controlled group of corporations within the meaning of Code Section
414(b), or that is under common control with the Company within the meaning of
Code Section 414(c);




--------------------------------------------------------------------------------




provided that for purposes of determining when a Participant has incurred a
Separation from Service, the phrase “at least 50 percent” shall be used in place
of “at least 80 percent” in each place that phrase appears in the regulations
issued thereunder.


(d)    “Allocation Period” means such period of time (for example, the calendar
year or a payroll period) for which an allocation of employer contributions is
made under the Savings Plan.


(e)    “Annual Incentive Plan” means the Adient plc Annual Incentive Performance
Plan as from time to time amended and in effect and any successor to such plan
maintained by the Company. In addition, with respect to calendar year 2016, the
term “Annual Incentive Plan” shall include the Johnson Controls International
plc Annual Incentive Plan for those Participants who were covered under the
Prior Plan immediately prior to the Spin Date.


(f)    “Beneficiary” means the person(s) or entity(ies) entitled to receive the
vested balance of the Participant’s Account following the Participant’s death,
as determined pursuant to Section 6.2 hereof.


(g)    “Board” means the Board of Directors of Adient plc.


(h)    “Code” means the Internal Revenue Code of 1986, as interpreted by
regulations and rulings issued pursuant thereto, all as amended and in effect
from time to time. Any reference to a specific provision of the Code shall be
deemed to include reference to any successor provision thereto.


(i)    “Committee” means the Compensation Committee of the Board.


(j)    “Company” means Adient US LLC and its successors as provided in
Article 13.


(k)    “Effective Date” means October 31, 2016.


(l)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
interpreted by regulations and rulings issued pursuant thereto, all as amended
and in effect from time to time. Any reference to a specific provision of ERISA
shall be deemed to include reference to any successor provision thereto.


(m)    “Exchange Act” means the Securities Exchange Act of 1934, as interpreted
by regulations and rules issued pursuant thereto, all as amended and in effect
from time to time. Any reference to a specific provision of the Exchange Act
shall be deemed to include reference to any successor provision thereto.


(n)    “Fair Market Value” means with respect to a Share, except as otherwise
provided herein, the closing sales price on the New York Stock Exchange (or such
other national securities exchange that is the primary exchange on which the
Shares are listed) as of 4:00 p.m. EST on the date in question (or the
immediately preceding trading day if the date in question is not a


2

--------------------------------------------------------------------------------




trading day), and with respect to any other property, such value as is
determined by the Administrator.


(o)    “Investment Options” means the Share Unit Account and any other options
made available by the Administrator, which shall be used for the purpose of
measuring hypothetical investment experience attributable to a Participant’s
Account.


(p)    “Participant” means an employee of the Company or an Affiliate who is
eligible to participate in the Savings Plan and has been selected by the
Committee to participate in the Plan. At the time of selecting an employee for
participation herein, the Committee shall specify whether such individual is to
participate in Appendix A or Appendix B. “Participant” shall also mean an
employee who participated in the Prior Plan as of immediately prior to the
Effective Date and who is employed by the Company or one of its Affiliates on
the Effective Date. The Committee shall limit the foregoing group of eligible
employees to a select group of management and highly compensated employees, as
determined by the Committee in accordance with ERISA. Where the context so
requires, a Participant also means a former employee entitled to receive a
benefit hereunder.


(q)    “Prior Plan” means the Johnson Controls International plc Retirement
Restoration Plan, as in effect immediately prior to the Effective Date.


(r)    “Savings Plan” means the Adient US LLC Savings and Investment (401k)
Plan, a defined contribution plan, and any successor to such plan maintained by
the Company.


(s)    “Separation from Service” means a Participant’s cessation of service for
the Company and all Affiliates within the meaning of Code Section 409A,
including the following rules:


(1)
If a Participant takes a leave of absence from the Company or an Affiliate for
purposes of military leave, sick leave or other bona fide leave of absence, the
Participant’s employment will be deemed to continue for the first six (6) months
of the leave of absence, or if longer, for so long as the Participant’s right to
reemployment is provided by either by statute or by contract; provided that if
the leave of absence is due to the Participant’s medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of six (6) months or more, and such impairment
causes the Participant to be unable to perform the duties of his or her position
with the Company or an Affiliate or a substantially similar position of
employment, then the leave period may be extended for up to a total of
twenty-nine (29) months. If the period of the leave exceeds the time periods set
forth above and the Participant’s right to reemployment is not provided by
either statute or contract, the Participant will be considered to have incurred
a Separation from Service on the first day following the end of the time periods
set forth above.



(2)
A Participant will be presumed to have incurred a Separation from Service when
the level of bona fide services performed by the Participant for the



3

--------------------------------------------------------------------------------




Company and its Affiliates permanently decreases to a level that equal to twenty
percent (20%) or less of the average level of services performed by the
Participant for the Company and its Affiliates during the immediately preceding
thirty-six (36) month period (or such lesser period of service).


(3)
The Participant will be presumed not to have incurred a Separation from Service
while the Participant continues to provide bona fide services to the Company or
an Affiliate in any capacity (whether as an employee or independent contractor)
at a level that at least fifty percent (50%) of the average level of services
performed by the Participant for the Company and its Affiliates during the
immediately preceding 36 month period (or such lesser period of service).



(t)    “Share” means an ordinary share of Adient plc, and where the context so
requires, an ordinary share of Johnson Controls International plc.


(u)    “Share Unit Account” means the portion of the Participant’s Account that
is deemed invested in Shares.


(v)    “Share Units” means the hypothetical Shares that are credited to the
Share Unit Accounts in accordance with Section 3.3.


(w)    “Spouse” means the person to whom a Participant is lawfully married as
recognized under U.S. federal law.


(x)    “Valuation Date” means each day when the United States financial markets
are open for business, as of which the Administrator will determine the value of
each Account and will make allocations to Accounts.


Section 2.2. Construction. Wherever any words are used in the masculine, they
shall be construed as though they were used in the feminine in all cases where
they would so apply; and wherever any words are used in the singular or the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply. Titles of
articles and sections are for general information only, and the Plan is not to
be construed by reference to such items.


Section 2.3. Severability. In the event any provision of the Plan is held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.


ARTICLE 3.
ADMINISTRATION


Section 3.1. General. The Committee shall have overall discretionary authority
with respect to administration of the Plan, provided that the Administrator
shall have discretionary authority and responsibility for the general operation
and daily administration of the Plan and to


4

--------------------------------------------------------------------------------




decide claims and appeals as specified herein. If at any time the Committee
shall not be in existence, then the administrative functions of the Committee
shall be assumed by the Board (with the assistance of the Administrator), and
any references herein to the Committee shall be deemed to include references to
the Board.


Section 3.2. Authority and Responsibility. In addition to the authority
specifically provided herein, the Committee and the Administrator shall have the
discretionary authority to take any action or make any determination deemed
necessary for the proper administration of the Plan with regard to the
respective duties of each, including but not limited to the power and authority
to: (a) prescribe rules and regulations for the administration of the Plan; (b)
prescribe forms (including electronic forms) for use with respect to the Plan;
(c) interpret and apply all of the Plan’s provisions, reconcile inconsistencies
or supply omissions in the Plan’s terms; (d) make appropriate determinations,
including factual determinations, and calculations; and (e) prepare all reports
required by law. Any action taken by the Committee shall be controlling over any
contrary action of the Administrator. The Committee and the Administrator may
delegate their ministerial duties to third parties and to the extent of such
delegation, references to the Committee or Administrator hereunder shall mean
such delegates, if any.


Section 3.3. Decisions Binding. The Committee’s and the Administrator’s
determinations shall be final and binding on all parties with an interest
hereunder, unless determined by a court to be arbitrary and capricious.


Section 3.4. Procedures for Administration. The Committee’s determinations must
be made by not less than a majority of its members present at the meeting (in
person or otherwise) at which a quorum is present, or by written majority
consent, which sets forth the action, is signed by the members of the Committee
and filed with the minutes for proceedings of the Committee. A majority of the
entire Committee shall constitute a quorum for the transaction of business.
Service on the Committee shall constitute service as a director of the Company
so that the Committee members shall be entitled to indemnification, limitation
of liability and reimbursement of expenses with respect to their Committee
services to the same extent that they are entitled under the Company’s limited
liability company agreement (or equivalent governing documents), and the laws of
the State of Michigan and any other applicable laws for their services as
directors of the Company. The Administrator’s determinations shall be made in
accordance with procedures it establishes.


Section 3.5. Restrictions to Comply with Applicable Law. All transactions under
the Plan are intended to comply with all applicable conditions of Rule 16b-3
under the Exchange Act. The Committee and the Administrator shall administer the
Plan so that transactions under the Plan will be exempt from or comply with
Section 16 of the Exchange Act, and shall have the right to restrict or rescind
any transaction, or impose other rules and requirements, to the extent it deems
necessary or desirable for such exemption or compliance to be met.


Section 3.6. Administrative Expenses. Costs of establishing and administering
the Plan will be paid by the Company and its participating Affiliates.




5

--------------------------------------------------------------------------------




Section 3.7. Accelerated Vesting. Notwithstanding anything to the contrary
herein, if a Participant’s employment with the Company or any of its Affiliates
terminates (including as a result of the Participant’s employer ceasing to be an
Affiliate) in connection with a sale transaction affecting such employer, then
the Participant shall become fully vested in his or her benefits hereunder,
unless otherwise determined by the Committee (with respect to Participants who
are officers of Adient plc) or by an executive officer of the Company (with
respect to Participants who are not officers of Adient plc) prior to the date of
such termination of employment. In addition, the Committee (with respect to
Participants who are officers of Adient plc) and an executive officer of the
Company (with respect to Participants who are not officers of Adient plc) shall
have the discretion to vest any Participant in his or her benefits hereunder, in
whole or in part, upon the Participant’s termination of employment from the
Company and its Affiliates in any other circumstances.


ARTICLE 4.
SAVINGS PLAN SUPPLEMENT AND HYPOTHETICAL INVESTMENT OPTIONS


Section 4.1. Eligibility for and Amount of Benefits. Participants shall be
eligible for benefits in accordance with the terms of the applicable Appendix.


Section 4.2. Investment Election. Amounts credited to a Participant’s Account
shall reflect the investment experience of the Investment Options selected by
the Participant. The Participant may make an initial investment election at the
time of enrollment in the Plan.


The investment elections in effect for a Participant under the Prior Plan, if
any, as of immediately prior to the Effective Date, shall apply to the
Participant’s Account hereunder on the Effective Date, without action by the
Participant; provided that (a) a Participant’s investment election with respect
to an Investment Option that is not offered under the Savings Plan on the
Effective Date shall be automatically changed to the default fund specified for
the Savings Plan, and (b) a Participant’s election with respect to Share Units
will be automatically cancelled on the Effective Date, and such investment
election shall be automatically changed to the default fund specified for the
Savings Plan. A Participant must affirmatively elect, after the Effective Date,
to allocate contributions into, or re-allocate his or her Account into, Share
Units as they exist thereafter.


A Participant may also elect to reallocate the balance in his or her Account,
and may elect to allocate any future deferrals, among the various Investment
Options from time to time. Such investment elections shall remain in effect
until changed by the Participant. All investment elections shall become
effective as soon as practicable after receipt of such election, and must be
made in the form and manner and within such time periods as the Administrator
may prescribe in order to be effective. In the absence of an effective election,
the Participant’s Account shall be deemed invested in the default fund specified
for the Savings Plan. Deferrals will be deemed invested in an Investment Option
as of the date on which the deferrals are allocated under the Plan as described
in the Appendices.


On each Valuation Date, the Administrator or its delegate shall credit the
deemed investment experience with respect to the selected Investment Options to
each Participant’s Account.


6

--------------------------------------------------------------------------------




Notwithstanding anything herein to the contrary, the Company retains the right
to allocate actual amounts hereunder without regard to a Participant’s request.


Section 4.3. Valuation of Share Unit Account. When any amounts are to be
allocated to a Share Unit Account (whether in the form of deferrals or amounts
that are deemed transferred from another Investment Option), such amount shall
be converted to whole and fractional Share Units, by dividing the amount to be
allocated by the Fair Market Value of a Share on the effective date of such
allocation. If any dividends or other distributions are paid on Shares while a
Participant has Share Units credited to his or her Account, such Participant
shall be credited with a dividend award equal to the amount of the cash dividend
paid or Fair Market Value of other property distributed on one Share, multiplied
by the number of Share Units credited to his or her Share Unit Account on the
date the dividend is declared. The dividend award shall be converted into
additional Share Units as provided above using the Fair Market Value of a Share
on the date the dividend is paid or distributed. Any other provision of this
Plan to the contrary notwithstanding, if a dividend is declared on Shares in the
form of a right or rights to purchase shares of capital stock of the Company or
any entity acquiring the Company, no additional Share Units shall be credited to
the Participant’s Share Unit Account with respect to such dividend, but each
Share Unit credited to a Participant’s Share Unit Account at the time such
dividend is paid, and each Share Unit thereafter credited to the Participant’s
Share Unit Account at a time when such rights are attached to Shares, shall
thereafter be valued as of any point in time on the basis of the aggregate of
the then Fair Market Value of one Share plus the then Fair Market Value of such
right or rights then attached to one Share.


With respect to Share Units credited as part of the opening balance of a
Participant’s Account hereunder on the Effective Date, such Share Units shall be
credited as a combination of Johnson Controls International plc ordinary shares
and Adient plc ordinary shares, in accordance with the Employee Matters
Agreement by and between Johnson Controls, Inc. and Adient plc. Thereafter, the
Share Units relating to Johnson Controls International plc ordinary shares shall
be allocated to a separate subaccount, which shall be subject to the terms and
conditions of this Plan (including the right to receive additional Share Units
with respect to Johnson Controls International plc ordinary shares whenever a
dividend is declared on Johnson Controls International plc ordinary shares),
except that a Participant may only elect to re-allocate out of the subaccount
relating to Johnson Controls International plc ordinary shares.


In the event of any merger, share exchange, reorganization, consolidation,
recapitalization, stock dividend, stock split or other change in corporate
structure of Adient plc (or, if applicable, Johnson Controls International plc)
affecting Shares, the Committee may make appropriate equitable adjustments with
respect to the Share Units credited to the Share Unit Account of each
Participant, including without limitation, adjusting the date as of which such
units are valued and/or distributed, as the Committee determines is necessary or
desirable to prevent the dilution or enlargement of the benefits intended to be
provided under the Plan.


Section 4.4. Securities Law Restrictions. Notwithstanding anything to the
contrary herein, all elections under this Article by a Participant who is
subject to Section 16 of the Exchange Act are subject to review by the
Administrator prior to implementation. The Administrator may restrict additional
transactions, rescind transactions, or impose other rules and procedures, to the


7

--------------------------------------------------------------------------------




extent deemed desirable by the Administrator in order to comply with the
Exchange Act, including, without limitation, application of the review and
approval provisions of this Section 4.4 to Participants who are not subject to
Section 16 of the Exchange Act.


Section 4.5. No Shareholder Rights With Respect to Share Units. Participants
shall have no rights as a stockholder pertaining to Share Units credited to
their Accounts.


Section 4.6. Accounts are For Record Keeping Purposes Only. The Accounts and the
record keeping procedures described herein serve solely as a device for
determining the amount of benefits accumulated by a Participant under the Plan,
and shall not constitute or imply an obligation on the part of the Company or
any Affiliate to fund such benefits.


Section 4.7. Payment of Benefits. Upon a Participant’s Separation from Service
for any reason, the Participant shall be entitled to payment of the vested
balance of the Participant’s Account in cash in the manner specified in the
applicable Appendix.


Section 4.8. Death Benefit.


(a)    In the event of the Participant’s death prior to receiving all payments
due under this Article 4, the vested balance of the Participant’s Account shall
be paid to the Participant’s Beneficiary in a cash lump sum in the first
calendar quarter of the year or the third calendar quarter of the year,
whichever first occurs after the Participant’s death. Notwithstanding the
foregoing, if the Administrator cannot make payment at such time because the
Administrator has not received all information needed to authorize such payment
(such as a copy of the Participant’s death certificate), then the Administrator
shall make payment to the Beneficiary as soon as practicable after it has
received all information necessary to make such payment, provided that payment
in all events must be made by December 31 of the year following the year of the
Participant’s death in order to avoid additional taxes under Code Section 409A.


(b)    Each Participant may designate a Beneficiary in such form and manner and
within such time periods as the Administrator may prescribe. Notwithstanding the
foregoing, the beneficiary designation in effect under the Prior Plan on the
date prior to the Effective Date shall automatically apply for purposes of this
Plan on the Effective Date. A Participant can change his or her beneficiary
designation at any time, provided that each beneficiary designation shall revoke
the most recent designation, and the last designation received by the
Administrator (or its delegate) while the Participant was alive shall be given
effect. If a Participant designates a Beneficiary without providing in the
designation that the beneficiary must be living at the time of each
distribution, the designation shall vest in the Beneficiary all of the
distribution whether payable before or after the Beneficiary’s death, and any
distributions remaining upon the Beneficiary’s death shall be made to the
Beneficiary’s estate. In the event there is no valid beneficiary designation in
effect at the time of the Participant’s death, or in the event the Participant’s
designated Beneficiary does not survive the Participant, or in the event that
the beneficiary designation provides that the Beneficiary must be living at the
time of each distribution and such designated Beneficiary does not survive to a
distribution date, the Participant’s estate will be deemed the Beneficiary and
will be entitled to receive payment. If a Participant designates his or her
Spouse as a Beneficiary, such beneficiary designation automatically shall become
null and void on the date of the Participant’s


8

--------------------------------------------------------------------------------




divorce or legal separation from such Spouse, provided the Administrator has
notice of such divorce or legal separation prior to payment.


ARTICLE 5.
ADDITIONAL PAYMENT PROVISIONS


Section 5.1. Acceleration of Payment. Notwithstanding the foregoing,


(a)    If an amount deferred under this Plan is required to be included in
income under Code Section 409A prior to the date such amount is actually
distributed, a Participant shall receive a distribution, in a lump sum within
ninety (90) days after the date the Plan fails to meet the requirements of Code
Section 409A, of the amount required to be included in the Participant’s income
as a result of such failure.


(b)    If an amount under the Plan is required to be immediately distributed in
a lump sum under a domestic relations order within the meaning of Code Section
414(p)(1)(B), it may be distributed according to the terms of such order,
provided the Participant holds the Committee and the Administrator harmless with
respect to such distribution. The Plan shall not distribute amounts required to
be distributed under a domestic relations order other than in the limited
circumstance specifically stated herein.


Section 5.2. Delay in Payment. Notwithstanding the foregoing,


(a)    If a distribution required under the terms of this Plan would jeopardize
the ability of the Company or of an Affiliate to continue as a going concern,
the Company or the Affiliate shall not be required to make such distribution.
Rather, the distribution shall be delayed until the first date that making the
distribution does not jeopardize the ability of the Company or of an Affiliate
to continue as a going concern. Any distribution delayed under this provision
shall be treated as made on the date specified under the terms of this Plan.


(b)    If a distribution will violate the terms of Section 16(b) of the Exchange
Act or other U.S. federal securities laws, or any other applicable law, then the
distribution shall be delayed until the earliest date on which making the
distribution will not violate such law.


ARTICLE 6.
NON-ALIENATION OF PAYMENTS


Except as specifically provided herein, benefits payable under the Plan shall
not be subject in any manner to alienation, sale, transfer, assignment, pledge,
attachment, garnishment or encumbrance of any kind. Any attempt to alienate,
sell, transfer, assign, pledge or otherwise encumber any such benefit payment,
whether currently or thereafter payable, shall not be recognized by the
Administrator or the Company. Any benefit payment due hereunder shall not in any
manner be liable for or subject to the debts or liabilities of any Participant
or other person entitled thereto. If any such person shall attempt to alienate,
sell, transfer, assign, pledge or encumber any benefit payments to be made to
that person under the Plan or any part thereof, or if by reason of such person’s
bankruptcy or other event happening at any time, such payments would devolve
upon


9

--------------------------------------------------------------------------------




anyone else or would not be enjoyed by such person, then the Administrator, in
its discretion, may terminate such person’s interest in any such benefit
payment, and hold or apply it to or for the benefit of that person, the spouse,
children or other dependents thereof, or any of them, in such manner as the
Administrator deems proper.


ARTICLE 7.
LIMITATION OF RIGHTS


Section 7.1. No Right to Employment. Participation in this Plan, or any
modifications thereof, or the payments of any benefits hereunder, shall not be
construed as giving to any person any right to be retained in the service of the
Company or any Affiliate, limiting in any way the right of the Company or any
Affiliate to terminate such person’s employment at any time, evidencing any
agreement or understanding that the Company or any Affiliate will employ such
person in any particular position or at any particular rate of compensation or
guaranteeing such person any right to receive any other form or amount of
remuneration from the Company or any Affiliate.


Section 7.2. No Right to Benefits.


(a)    Unsecured Claim. The right of a Participant, his or her Spouse or his or
her Beneficiary to receive a distribution hereunder shall be an unsecured claim,
and neither the Participant, his or her Spouse nor any Beneficiary shall have
any rights in or against any amount credited to his or her Account or any other
specific assets of the Company or an Affiliate. The right of a Participant or
beneficiary to the payment of benefits under this Plan shall not be assigned,
encumbered, or transferred, except as permitted under Section 4.8. The rights of
a Participant hereunder are exercisable during the Participant’s lifetime only
by him or her or his or her guardian or legal representative.


(b)    Contractual Obligation. The Company or an Affiliate may authorize the
creation of a trust or other arrangements to assist it in meeting the
obligations created under the Plan, subject to the restrictions on such funding
such trust or arrangement imposed by Code Section 409A(b)(2) or (3). However,
any liability to any person with respect to the Plan shall be based solely upon
any contractual obligations that may be created pursuant to the Plan. No
obligation of the Company or an Affiliate shall be deemed to be secured by any
pledge of, or other encumbrance on, any property of the Company or any
Affiliate. Nothing contained in this Plan and no action taken pursuant to its
terms shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company or an Affiliate and any Participant, Spouse or
Beneficiary, or any other person.


ARTICLE 8.
AMENDMENT OR TERMINATION


Section 8.1. Amendment. The Committee may at any time amend the Plan, including
but not limited to modifying the terms and conditions applicable to (or
otherwise eliminating) deferrals to be made on or after the amendment date to
the extent not prohibited by Code Section 409A; provided, however, that no
amendment may reduce or eliminate any vested


10

--------------------------------------------------------------------------------




Account balance accrued under Article 4 to the date of such amendment (except as
such Account balance may be reduced as a result of investment losses allocable
to such account) without a Participant’s consent except as otherwise
specifically provided herein; and provided further that the Board must approve
any amendment that is required to be approved by the Board by any applicable law
or the listing requirements of the national securities exchange upon which the
ordinary shares of Adient plc are then traded. In addition, the Administrator
may at any time amend the Plan to make administrative or ministerial changes or
changes necessary to comply with applicable law.


Section 8.2. Termination. The Committee may terminate the Plan in accordance
with the following provisions. Upon termination of the Plan, any deferral
elections then in effect shall be cancelled to the extent permitted by Code
Section 409A. Upon termination of the Plan, the Committee may authorize the
payment of all vested Account balances under the Plan in a single lump sum
payment without regard to any distribution election then in effect, only in the
following circumstances:
(1)
The Plan is terminated within twelve (12) months of a corporate dissolution
taxed under Code Section 331, or with the approval of a bankruptcy court
pursuant to 11 U.S.C. Section 503(b)(1)(A). In such event, the single lump sum
payment must be distributed by the latest of: (A) the last day of the calendar
year in which the Plan termination occurs, (B) the first calendar year in which
the amount is no longer subject to a substantial risk of forfeiture, or (C) the
first calendar year in which payment is administratively practicable.
 
 
(2)
The Plan is terminated at any other time, provided that such termination does
not occur proximate to a downturn in the financial health of the Company or an
Affiliate, and all other plans required to be aggregated with this Plan under
Code Section 409A are also terminated and liquidated. In such event, the single
sum payment shall be paid no earlier than twelve (12) months (and no later than
twenty-four (24) months) after the date of the Plan’s termination.
Notwithstanding the foregoing, any payment that would otherwise be paid during
the twelve (12)-month period beginning on the Plan termination date pursuant to
the terms of the Plan shall be paid in accordance with such terms. In addition,
the Company or any Affiliate shall be prohibited from adopting a similar
arrangement within three (3) years following the date of the Plan’s termination.



Section 8.3. Modification of Savings Plan. Nothing herein shall be construed in
any way to limit the right of the Company to amend or modify the Savings Plan.


ARTICLE 9.
SPECIAL RULES APPLICABLE IN THE EVENT OF A
CHANGE OF CONTROL


Section 9.1. Acceleration of Payments. Notwithstanding any other provision of
this Plan, each Participant (or any Spouse or Beneficiary thereof entitled to
receive payments hereunder), including Participants (or Spouses or
Beneficiaries) receiving installment payments under the Plan, shall receive a
lump sum payment in cash of all amounts accumulated in such Participant’s
Account within ninety (90) days following a Change of Control.




11

--------------------------------------------------------------------------------




In determining the amount accumulated in a Participant’s Share Unit Account
related to Shares of Adient plc, each Share Unit shall have a value equal to the
higher of (a) the highest reported sales price, regular way, of such a Share on
the Composite Tape for New York Stock Exchange Listed Stocks (or such other
national securities exchange that is the primary exchange on which the Shares
are listed) during the sixty-day period prior to the date of the Change of
Control and (b) if the Change of Control is the result of a transaction or
series of transactions described in Section 9.2(a), the highest price per Share
paid in such transaction or series of transactions.


Section 9.2. Definition of a Change of Control. A Change of Control means any of
the following events, provided that each such event would constitute a change of
control within the meaning of Code Section 409A:


(a)    The acquisition by any Person (as defined below) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of
thirty-five percent (35%) or more of either (1) the then-outstanding Shares of
Adient plc (the “Outstanding Adient Ordinary Shares”) or (2) the combined voting
power of the then-outstanding voting securities of Adient plc entitled to vote
generally in the election of directors (the “Outstanding Adient Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change of Control: (A) any acquisition directly from Adient plc,
(B) any acquisition by Adient plc, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by Adient plc or any Affiliate
or (D) any acquisition by any corporation pursuant to a transaction that
complies with subsections (c)(1)-(3);


(b)    Any time at which individuals who, as of the Effective Date, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by Adient plc’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;


(c)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction, whether by way of scheme of
arrangement or otherwise, involving Adient plc or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of Adient
plc, or the acquisition of assets or shares of another entity by Adient plc or
any of its subsidiaries (each, a “Business Combination”), in each case unless,
following such Business Combination, (1) all or substantially all of the
individuals and entities that were the beneficial owners of the Outstanding
Adient Ordinary Shares and the Outstanding Adient Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than fifty percent (50%) of the then-outstanding common or ordinary shares
and the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation that, as a result of such transaction, owns Adient plc
or all or substantially all of Adient plc’s assets either directly or through
one or more


12

--------------------------------------------------------------------------------




subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Adient
Ordinary Shares and the Outstanding Adient Voting Securities, as the case may
be, (2) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of Adient plc or an
Affiliate or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, thirty-five percent (35%) or more of,
respectively, the then-outstanding shares of common or ordinary shares of the
corporation resulting from such Business Combination or the combined voting
power of the then-outstanding voting securities of such corporation, except to
the extent that such ownership existed prior to the Business Combination, and
(3) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or
    
(d)    Approval by the shareholders of Adient plc of a complete liquidation or
dissolution of Adient plc.


For purposes hereof, the term “Person” means any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act).


Section 9.3. Maximum Payment Limitations.


(a)    Limit on Payments. Except as provided in subsection (b) below, if any
portion of the payments or benefits described in this Plan or under any other
agreement with or plan of the Company or an Affiliate (in the aggregate, “Total
Payments”), would constitute an “excess parachute payment”, then the Total
Payments to be made to the Participant shall be reduced such that the value of
the aggregate Total Payments that the Participant is entitled to receive shall
be one dollar ($1) less than the maximum amount which the Participant may
receive without becoming subject to the tax imposed by Section 4999 of the Code
or which the Company may pay without loss of deduction under Section 280G(a) of
the Code. The terms “excess parachute payment” and “parachute payment” shall
have the meanings assigned to them in Section 280G of the Code, and such
“parachute payments” shall be valued as provided therein. Present value shall be
calculated in accordance with Section 280G(d)(4) of the Code. Within forty (40)
days following delivery of notice by the Company to the Participant of its
belief that there is a payment or benefit due the Participant which will result
in an excess parachute payment, the Participant and the Company, at the
Company’s expense, shall obtain the opinion (which need not be unqualified) of
nationally recognized tax counsel selected by the Company’s independent auditors
and acceptable to the Participant in his or her sole discretion (which may be
regular outside counsel to the Company), which opinion sets forth (1) the amount
of the Base Period Income, (2) the amount and present value of Total Payments
and (3) the amount and present value of any excess parachute payments determined
without regard to the limitations of this Section. As used in this Section, the
term “Base Period Income” means an amount equal to the Participant’s “annualized
includible compensation for the base period” as defined in Section 280G(d)(1) of
the Code. For purposes of such opinion, the value of any noncash benefits or any
deferred payment or benefit shall be determined by the Company’s independent
auditors in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code, which determination shall be evidenced in a certificate of such auditors
addressed to the Company and the Participant. Such opinion shall be addressed to
the Company and the


13

--------------------------------------------------------------------------------




Participant and shall be binding upon the Company and the Participant. If such
opinion determines that there would be an excess parachute payment, the payments
hereunder that are includible in Total Payments or any other payment or benefit
determined by such counsel to be includible in Total Payments shall be reduced
or eliminated as specified by the Participant in writing delivered to the
Company within thirty days of his or her receipt of such opinion or, if the
Participant fails to so notify the Company, then as the Company shall reasonably
determine, so that under the bases of calculations set forth in such opinion
there will be no excess parachute payment. If such legal counsel so requests in
connection with the opinion required by this Section, the Participant and the
Company shall obtain, at the Company’s expense, and the legal counsel may rely
on in providing the opinion, the advice of a firm of recognized executive
compensation consultants as to the reasonableness of any item of compensation to
be received by the Participant. If the provisions of Sections 280G and 4999 of
the Code are repealed without succession, then this Section shall be of no
further force or effect.


(b)    Employment Contract Governs. The provisions of subsection (a) above shall
not apply to a Participant whose employment is governed by an employment
contract that provides for Total Payments in excess of the limitation described
in subsection (a) above.


ARTICLE 10.
ERISA PROVISIONS


Section 10.1 Claims Procedures.


(a)    Initial Claim. If a Participant, Spouse or Beneficiary (the “claimant”)
believes that he or she is entitled to a benefit under the Plan that is not
provided, the claimant or his or her legal representative shall file a written
claim for such benefit with the Administrator within ninety (90) days of the
date the payment that is in dispute should have been made. The Administrator
shall review the claim and render a decision within ninety (90) days following
the receipt of the claim; provided that the Administrator may determine that an
additional ninety (90) day extension is necessary due to circumstances beyond
the Administrator’s control, in which event the Administrator shall notify the
claimant prior to the end of the initial period that an extension is needed, the
reason therefore, and the date by which the Administrator expects to render a
decision. If the claimant’s claim is denied in whole or part, the Administrator
shall provide written notice to the claimant of such denial. The written notice
shall include the specific reason(s) for the denial; reference to specific Plan
provisions upon which the denial is based; a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary; and a description
of the Plan’s review procedures (as set forth in subsection (b)) and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under section 502(a) of ERISA following an adverse
determination upon review.


(b)    Request for Appeal. The claimant has the right to appeal the
Administrator’s decision by filing a written appeal to the Administrator within
sixty (60) days after the claimant’s receipt of the Administrator’s decision,
although to avoid penalties under Code Section 409A, the claimant’s appeal must
be filed within one hundred eighty (180) days of the date payment could have
been timely made in accordance with the terms of the Plan and pursuant to
Regulations


14

--------------------------------------------------------------------------------




promulgated under Code Section 409A. The claimant will have the opportunity,
upon request and free of charge, to have reasonable access to and copies of all
documents, records and other information relevant to the claimant’s appeal. The
claimant may submit written comments, documents, records and other information
relating to his or her claim with the appeal. The Administrator will review all
comments, documents, records and other information submitted by the claimant
relating to the claim, regardless of whether such information was submitted or
considered in the initial claim determination. The Administrator shall make a
determination on the appeal within sixty (60) days after receiving the
claimant’s written appeal; provided that the Administrator may determine that an
additional sixty (60)-day extension is necessary due to circumstances beyond the
Administrator’s control, in which event the Administrator shall notify the
claimant prior to the end of the initial period that an extension is needed, the
reason therefor and the date by which the Administrator expects to render a
decision. If the claimant’s appeal is denied in whole or part, the Administrator
shall provide written notice to the claimant of such denial. The written notice
shall include the specific reason(s) for the denial; reference to specific Plan
provisions upon which the denial is based; a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all documents, records, and other information relevant to the
claimant’s claim; and a statement of the claimant’s right to bring a civil
action under section 502(a) of ERISA. If the claimant does not receive a written
decision within the time period(s) described above, the appeal shall be deemed
denied on the last day of such period(s).


Section 10.2. ERISA Fiduciary. For purposes of ERISA, the Committee shall be
considered the named fiduciary under the Plan and the plan administrator, except
with respect to claims and appeals, for which the Administrator shall be
considered the named fiduciary.


ARTICLE 11.
TAX WITHHOLDING


The Company or any Affiliate shall have the right to deduct from any deferral or
payment made hereunder, or from any other amount due a Participant, the amount
of cash sufficient to satisfy the Company’s or Affiliate’s foreign, federal,
state or local income tax withholding obligations with respect to such deferral
(or vesting thereof) or payment. In addition, if prior to the date of
distribution of any amount hereunder, the Federal Insurance Contributions Act
(FICA) tax imposed under Code Sections 3101, 3121(a) and 3121(v)(2), where
applicable, becomes due, the Company may distribute from the Participant’s
Account balance the amount needed to pay the Participant’s portion of such tax,
plus an amount equal to the withholding taxes due under federal, state or local
law resulting from the payment of such FICA tax, and an additional amount to pay
the additional income tax at source on wages attributable to the pyramiding of
the Code Section 3401 wages and taxes, but no greater than the aggregate of the
FICA amount and the income tax withholding related to such FICA tax amount.


ARTICLE 12.
OFFSET


The Company or any Affiliate shall have the right to offset from any amount
payable hereunder (at the time such amount would have otherwise been paid) any
amount that the


15

--------------------------------------------------------------------------------




Participant owes to the Company or any Affiliate without the consent of the
Participant (or his or her Spouse or Beneficiary, in the event of the
Participant’s death).


ARTICLE 13.
SUCCESSORS


All obligations of the Company or any Affiliate under the Plan shall be binding
on any successor to the Company or such Affiliate, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation
or otherwise, of all or substantially all of the business and/or assets of the
Company or such Affiliate.


ARTICLE 14.
DISPUTE RESOLUTION


Section 14.1. Governing Law. This Plan is intended to be a plan of deferred
compensation maintained for a select group of management or highly compensated
employees as that term is used in ERISA, and shall be interpreted so as to
comply with the applicable requirements thereof. In all other respects, the Plan
is to be construed and its validity determined according to the laws of the
State of New York, without reference to conflict of law principles thereof, to
the extent such laws are not preempted by federal law.


Section 14.2. Limitation on Actions. Any action or other legal proceeding under
ERISA with respect to the Plan may be brought only after the claims and appeals
procedures of Article 10 are exhausted and only within the period ending on the
earlier of (a) one year after the date the claimant receives notice of a denial
or deemed denial upon appeal under Section 10.1(b), or (b) the expiration of the
applicable statute of limitations period under applicable federal law. Any
action or other legal proceeding not adjudicated under ERISA must be arbitrated
in accordance with the provisions of Section 14.3.


Section 14.3. Arbitration.


(a)    Application. Notwithstanding any employee agreement in effect between a
Participant and the Company or any Affiliate, if a Participant, Spouse or
Beneficiary brings a claim that relates to benefits under this Plan that is not
covered under ERISA, and regardless of the basis of the claim (including but not
limited to, actions under Title VII, wrongful discharge, breach of employment
agreement, etc.), such claim shall be settled by final binding arbitration in
accordance with the rules of the American Arbitration Association (“AAA”) and
judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.


(b)    Initiation of Action. Arbitration must be initiated by serving or mailing
a written notice of the complaint to the other party. Normally, such written
notice should be provided to the other party within one year (365 days) after
the day the complaining party first knew or should have known of the events
giving rise to the complaint. However, this time frame may be extended if the
applicable statute of limitation provides for a longer period of time. If the
complaint is not properly submitted within the appropriate time frame, all
rights and claims that the


16

--------------------------------------------------------------------------------




complaining party has or may have against the other party shall be waived and
void. Any notice sent to the Company shall be delivered to:


Office of General Counsel
Adient US LLC
833 East Michigan Street, Suite 1100
Milwaukee, WI 53202


The notice must identify and describe the nature of all complaints asserted and
the facts upon which such complaints are based. Notice will be deemed given
according to the date of any postmark or the date of time of any personal
delivery.


(c)    Compliance with Personnel Policies. Before proceeding to arbitration on a
complaint, the Participant, Spouse or beneficiary must initiate and participate
in any complaint resolution procedure identified in the Company’s or Affiliate’s
personnel policies. If the claimant has not initiated the complaint resolution
procedure before initiating arbitration on a complaint, the initiation of the
arbitration shall be deemed to begin the complaint resolution procedure. No
arbitration hearing shall be held on a complaint until any applicable Company or
Affiliate complaint resolution procedure has been completed.


(d)    Rules of Arbitration. All arbitration will be conducted by a single
arbitrator according to the Employment Dispute Arbitration Rules of the AAA. The
arbitrator will have authority to award any remedy or relief that a court of
competent jurisdiction could order or grant including, without limitation,
specific performance of any obligation created under policy, the awarding of
punitive damages, the issuance of any injunction, costs and attorney’s fees to
the extent permitted by law, or the imposition of sanctions for abuse of the
arbitration process. The arbitrator’s award must be rendered in a writing that
sets forth the essential findings and conclusions on which the arbitrator’s
award is based.


(e)    Representation and Costs. Each party may be represented in the
arbitration by an attorney or other representative selected by the party. The
Company or Affiliate shall be responsible for its own costs, the AAA filing fee
and all other fees, costs and expenses of the arbitrator and AAA for
administering the arbitration. The claimant shall be responsible for his or her
attorney’s or representative’s fees, if any. However, if any party prevails on a
statutory claim which allows the prevailing party costs and/or attorneys’ fees,
the arbitrator may award costs and reasonable attorneys’ fees as provided by
such statute.


(f)    Discovery; Location; Rules of Evidence. Discovery will be allowed to the
same extent afforded under the Federal Rules of Civil Procedure. Arbitration
will be held at a location selected by the Company. AAA rules notwithstanding,
the admissibility of evidence offered at the arbitration shall be determined by
the arbitrator who shall be the judge of its materiality and relevance. Legal
rules of evidence will not be controlling, and the standard for admissibility of
evidence will generally be whether it is the type of information that
responsible people rely upon in making important decisions.




17

--------------------------------------------------------------------------------




(g)    Confidentiality. The existence, content or results of any arbitration may
not be disclosed by a party or arbitrator without the prior written consent of
both parties. Witnesses who are not a party to the arbitration shall be excluded
from the hearing except to testify.


18

--------------------------------------------------------------------------------




APPENDIX A


1.
Eligibility. This Appendix A covers Participants whom the Committee has selected
to be covered hereunder. A Participant shall commence participation hereunder on
the date such individual is selected by the Committee for participation in this
Appendix A or on the date such individual becomes employed in a position that
has been previously approved for participation hereunder by the Committee.



2.
Savings Plan Supplement.



(a)    Before-Tax Contributions Allocation. For each calendar year, each
Participant may elect that, in the event the Participant’s ability to make
Before-Tax Matched Contributions under the Savings Plan is expected to be
limited by reason of Sections 401(k), 402(g) or 415 of the Code and/or the limit
on considered compensation under Section 401(a)(17) of the Code, then the
difference between the amount of Before-Tax Matched Contributions that the
Participant could have made under the Savings Plan for any calendar year
(assuming the Participant elected the maximum amount of Before-Tax Matched
Contributions for the calendar year and did not change his or her election
during the calendar year) and the amount that would have been contributed as
Before-Tax Matched Contributions but for such limits shall be credited, as of
December 31 of such year or such other dates as may be specified by the
Administrator, to the Participant’s Account. A Participant’s election shall be
made prior to the first day of the calendar year to which it relates, and shall
be irrevocable as of the first day of such year.


Notwithstanding the foregoing:


(i)
if an employee is newly hired during the calendar year into a position covered
by this Appendix A, he or she may elect, within the first thirty (30) days after
being hired, whether to defer his or her compensation for the remainder of the
calendar year. If such election is made, it shall apply to base salary earned
starting with the first pay period after the election is filed with the Company,
and shall apply to pro-rated bonus compensation determined in accordance with
Code Section 409A; and



(ii)
if an employee is newly promoted during the calendar year into a position
covered by this Appendix A, he or she may not make an election for the remainder
of the calendar year of such promotion. Such an individual will be eligible to
make his or her first deferral election for the following calendar year in
accordance with the first paragraph of this subsection (a).



A Participant’s election shall be effective only for the calendar year (or
remainder of the calendar year) to which the election relates, and shall not
carry over from year to year. An election under this subsection (a) shall
constitute an election by the Participant to reduce the Participant’s
compensation by the amount determined under this


19

--------------------------------------------------------------------------------




subsection. The Participant’s election shall be made in the form and manner and
within such timeframes as the Administrator may prescribe.


A Participant’s election as in effect on the date prior to the Effective Date
under Appendix A of the Prior Plan shall automatically apply hereunder for the
remainder of 2016.


(b)    Matching Contributions Allocation. Each Allocation Period, a
Participant’s Account shall also be credited with an amount equal to the
difference between the amount of Matching Contributions actually credited to the
Participant’s Savings Plan account for such period and the amount of Matching
Contributions that would have been so credited if the amount determined under
subsection (a) had actually been contributed to the Savings Plan (determined
without regard to the limitations imposed by Sections 401(m) and 415 of the
Code), but only with respect to the period the Participant is covered by this
Plan (and the Prior Plan with respect to 2016); provided the Participant has met
the eligibility requirements to receive a Matching Contribution under the
Savings Plan for such period. The Matching Contributions credited hereunder
shall be allocated to the Participant’s Account at the same time as Matching
Contributions are allocated under the Savings Plan, and shall be subject to the
same vesting requirements as are imposed on matching contributions under the
Savings Plan, except that vesting will not be accelerated as a result of the
Participant’s death while employed.


(c)    Retirement Income Allocation. Each Allocation Period, starting as of
January 1, 2016, a Participant’s Account shall be credited with an amount equal
to the difference between (i) 12% of the Participant’s base salary and bonus
compensation paid during such Allocation Period and (ii) the amount of
Retirement Income Contributions actually credited to the Participant’s Savings
Plan account for such Allocation Period; provided the Participant has met the
eligibility requirements to receive a Retirement Income Contribution under the
Savings Plan for such Allocation Period. The Retirement Income Contributions
credited hereunder shall be allocated to the Participant’s Account at the same
time as Retirement Income Contributions are allocated under the Savings Plan,
and shall be subject to the same vesting requirements as are imposed on
Retirement Income Contributions under the Savings Plan, except that vesting will
not be accelerated as a result of the Participant’s death while employed.


(d)    Modification of Compensation. Notwithstanding the foregoing, when
determining a Participant’s compensation for purposes of subsections (a), (b)
and (c), the only bonus that may be included is the amount a Participant
receives (or would receive but for a deferral election) under the Annual
Incentive Plan. For purposes of calculating the amount of the Retirement Income
Contributions for calendar year 2016 under subsection (c), base salary and
Annual Incentive Plan compensation shall include such amounts that were paid
during 2016 prior to the Effective Date while the Participant was employed with
Johnson Controls, Inc. or any successor thereto or affiliate thereof.


        




20

--------------------------------------------------------------------------------




(e)    Distribution Election.


(1)
If a Participant was previously participating under Appendix B, then the portion
of the Participant’s Account that is credited under Appendix B (as adjusted for
earnings or losses thereon) shall be paid in a lump sum.
 
 
(2)
The amounts deferred hereunder in the first year of participation (as adjusted
for earnings and losses thereon), if any, shall be paid in a lump sum.
 
 
(3)
With respect to amounts deferred after the first year of participation, a
Participant may make a distribution election specifying whether distributions
shall be made in a single lump sum or in annual installments of from two (2) to
ten (10) years. Such election must be submitted by the deadline established by
the Administrator, which cannot be later than December 31 of the prior year, and
shall be made in such form and manner as the Administrator may prescribe. Such
election shall be irrevocable. If no valid election is in effect, distribution
shall be made in ten (10) annual installments.
 
 
(4)
With respect to any Participant on the Effective Date who was a participant in
the Prior Plan immediately prior to the Effective Date, (i) the distribution
elections applicable to such individual’s account under the Prior Plan will
continue to apply to the Participant’s sub-account established with respect to
the 2016 calendar year, and (ii) the Participant shall be permitted to make a
different distribution election with respect to amounts deferred in 2017 and
later, consistent with paragraph (3) above.



(f)    Manner of Distribution. The Participant’s Account (or any sub-account
established to reflect a different form of distribution) shall be paid in cash
in the following manner:


(1)
Lump Sum. If payment is to be made in a lump sum,
 
 
(A)
for those Participants whose Separation from Service occurs from January 1
through June 30 of a year, payment shall be made in the first calendar quarter
of the following year, and
 
 
(B)
for those Participants whose Separation from Service occurs from July 1 through
December 31 of a year, payment shall be made in the third calendar quarter of
the following year.



The lump sum payment shall equal the vested balance of the Participant’s Account
(or sub-account, if applicable) as of the Valuation Date immediately preceding
the distribution date.


21

--------------------------------------------------------------------------------






(2)
Installments. If payment is to be made in annual installments, the first annual
payment shall be made:
 
 
(A)
for those Participants whose Separation from Service occurs from January 1
through June 30 of a year, in the first calendar quarter of the following year,
and
 
 
(B)
for those Participants whose Separation from Service occurs during the period
from July 1 through December 31 of a year, in the third calendar quarter of the
following year.



The amount of the first annual payment shall equal the value of 1/10th (or
1/9th, 1/8th, 1/7th, etc. depending on the number of installments elected) of
the vested balance of the Participant’s Account (or sub-account, if applicable)
as of the Valuation Date immediately preceding the distribution date. All
subsequent annual payments shall be made on or around the anniversary of the
initial payment date of each subsequent calendar year, and shall be equal the
value of 1/9th (or 1/8th, 1/7th, 1/6th, etc. depending on the number of
installments elected) of the vested balance of the Participant’s Account (or
sub-account) as of the Valuation Date immediately preceding the distribution
date. The final annual installment payment shall equal the then remaining vested
balance of such Account as of the Valuation Date preceding such final payment
date.


Notwithstanding the foregoing, if the vested balance of a Participant’s entire
Account as of the Valuation Date immediately preceding a distribution date is
$50,000 or less, then the entire vested balance of the Participant’s Account
shall be paid in a single lump sum on such distribution date.






22

--------------------------------------------------------------------------------




APPENDIX B
 
 
1.
Eligibility. This Appendix B covers Participants whom the Committee has selected
to be covered hereunder and whose Retirement Income Contribution under the
Savings Plan is limited by reason of the application of Code Section 401(a)(17).
 
 
 
 
 
2.
Participation Date. A Participant shall commence participation hereunder on the
later of the date such individual is selected by the Committee for participation
in this Appendix B (or the date such Participant becomes employed in a position
that has been previously approved for participation hereunder by the Committee)
and the date the Participant’s compensation first exceeds the Code Section
401(a)(17) limit. For this purpose, the only bonus that may be included in
compensation is the amount a Participant receives (or would receive but for a
deferral election) under the Annual Incentive Plan for the calendar year.
 
 
 
 
 
3.
Vesting. The Account established under this Appendix B shall be subject to the
same vesting requirements as are imposed on Retirement Income Contributions
under the Savings Plan, except that vesting will not be accelerated as a result
of the Participant’s death while employed.
 
 
 
 
 
4.
Retirement Income Allocation. Each Allocation Period, a Participant’s Account
shall be credited with an amount equal to the difference between the amount of
Retirement Income Contributions actually credited to the Participant’s account
under the Savings Plan for such Allocation Period and the amount of Retirement
Income Contributions that would have been so credited if the limit on considered
compensation under Section 401(a)(17) of the Code did not apply and by including
all amounts of cash compensation which the Participant would have received under
the Annual Incentive Plan for such period but for a deferral election;
provided the Participant has met the eligibility requirements to receive a
Retirement Income Contribution under the Savings Plan for such period. The
Retirement Income Contributions will be allocated to a Participant’s Account at
the same time as Retirement Income Contributions are allocated under the Savings
Plan.
 
 
 
 
 
5.
Manner of Distribution. Amounts credited under this Appendix B (plus earnings
thereon) shall be paid in a cash lump sum as follows: (a) for those Participants
whose Separation from Service occurs from January 1 through June 30 of a year,
payment shall be made in the first calendar quarter of the following year, and
(b) for those Participants whose Separation from Service occurs from July 1
through December 31 of a year, payment shall be made in the third calendar
quarter of the following year.


The lump sum payment shall equal the vested balance of the Participant’s Account
as of the Valuation Date immediately preceding the distribution date.





23